          Case 1:20-cr-00211-VSB Document 30 Filed 04/21/21 Page 1 of 1
                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       April 21, 2021                       4/21/2021
BY CM/ECF                                      The status conference scheduled for April 22, 2021 is hereby adjourned to May
Honorable Vernon S. Broderick                  21, 2020 at 10:00 a.m. The adjournment is necessary to permit the parties time
United States District Judge                   to continue discussing a pretrial disposition of this matter. The Court finds that
Southern District of New York                  the ends of justice served by granting a continuance outweigh the best interests
Thurgood Marshall U.S. Courthouse              of the public and the defendant in a speedy trial. Accordingly, it is further
40 Foley Square                                ordered that the time between April 22, 2021 and May 21, 2021 is hereby
New York, New York 10007                       excluded under the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A), in the interest
                                               of justice.
       Re:     United States v. Starlyn Soto, 20 Cr. 211 (VSB)

Dear Judge Broderick:

       The Government respectfully writes to request a 30-day adjournment of the conference in
the above-referenced matter currently scheduled for April 22, 2021 at 12:00 p.m.

        The parties have continued to have specific conversations about a resolution to this matter,
as discussed in prior filings on September 8, 2020, and February 18, 2021. In light of the ongoing
COVID-19 pandemic and the impact that the pandemic has had on the parties’ continuing
discussions regarding a pre-trial disposition, the parties jointly request that the Court adjourn the
upcoming conference for approximately 30 days.

        For the same reasons, if the Court grants the adjournment, the Government further requests
that time be excluded in the interest of justice, pursuant to Title 18, United States Code, Section
3161(h)(7)(A), until the rescheduled conference date. Defense counsel has consented to this
request.

                                                       Respectfully,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                  By: /s/ Kedar S. Bhatia
                                                     Elinor L. Tarlow
                                                     Kedar S. Bhatia
                                                     Samuel P. Rothschild
                                                     Assistant United States Attorneys
                                                     (212) 637-1036 / 2465 / 2504
CC:    Ariel Werner, Esq. (by CM/ECF)
       Christopher Flood, Esq. (by CM/ECF)
